El Juez Asociado Sr. Sulzbacher,
emitió la siguiente opinión del Tribunal.
. El acusado Evangelista Rios y Rosa fué debidamente juzgado por un Jurado y sentenciado por el Tribunal á la pena de dos años y medio de presidio con trabajos forzados, *172que extinguirá en el Departamental de esta Isla, y al pago de las costas procesales. De dicha sentencia el acusado apeló para ante este Tribnnal Supremo. La apelación fué conce-dida. No se encuentra en los autos pliego de excepciones ni escrito alguno refiriéndose á error cometido por el Tribunal sentenciador, sin que esta Corte pueda hallar error alguno, y por tanto la sentencia de la Corte de Distrito de Mayagüez debe ser confirmada.
. Confirmada.
Jueces concurrentes, Sres. Presidente, Quiñones y Asocia-dos Hernandez y MacLeary.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso. ■